Name: Commission Regulation (EEC) No 1999/91 of 9 July 1991 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1991/92 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  plant product
 Date Published: nan

 10. 7. 91 Official Journal of the European Communities No L 184/5 COMMISSION REGULATION (EEC) No 1999/91 of 9 July 1991 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1991/92 marketing year Whereas certain Member States have submitted requests to that end ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2094/87 (4), in particular fixes a maximum moisture content of 14 % for cereals other than durum wheat ; whereas, under Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (*), as last amended by Regulation (EEC) No 1841 /90 (*), a maximum moisture content of 14,5 % was fixed ; whereas Article 2 (4) of that Regulation also provides that the Member States may be authorized at their request and under certain conditions to apply a moisture content of 15 % for all cereals with the exception of durum wheat ; Article 1 The Member States listed in the Annex hereto are hereby authorized to fix a maximum moisture content of 15 % for cereals listed therein and offered for intervention during the 1991 /92 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') UJ MO L &lt; £81 , 1 . 11 . p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 281 , 1 . 11 . 1975, p. 22. (4) OJ No L 196, 17. 7 . 1987, p. 1 . Is) OJ No L 174, 14. 7. 1977, p. 15. ft OJ No L 168, 30. 6 . 1990, p. 14. No L 184/6 Official Journal of the European Communities 10 . 7. 91 ANNEX Maximum moisture content of cereals offered for intervention during the 1991 /1992 marketing year Member State Cereal Belgium All cereals except durum wheat Denmark All cereals except durum wheat and rye Federal Republic of Germany All cereals except durum wheat France All cereals except durum wheat Ireland All cereals except durum wheat Luxembourg All cereals except durum wheat Netherlands All cereals except durum wheat Portugal All cereals except durum wheat